(English Translation)
 
Exhibit 10.15


Lease Contract of E-Wing Center
 
1. Lessor: Zhao Li (hereinafter referred to as “Party A”)


Tel: 13904027886


Fax:


2. Lessee: Beijing PKU Chinafront Technology Co., Ltd. (hereinafter referred to
as “Party B”)

Address: Room 717, Building B, E-wing Center, No.113, Zhichun Road, Haidian
District, Beijing

Tel: 010-82671299

Fax: 010-62607657


3. Leased property: Room 0717, 7/F, E-wing Center, Zhichun Road, Haidian
District


Party A hereby agrees to lease the leased property (see exhibit) in good
conditions to Party B as an office. The floor space of the leased property is
360m2 in total; meanwhile, it commits that it possesses the legal ownership to
the leased property.


4. Term of tenancy


4.1 The term of tenancy lasts for one year from January 1, 2006 (initiation date
of the lease) to December 31, 2006.


Among it, the period from December 1, 2004 to December 31, 2004 was the
rent-free period. During the rent-free period, Party B did not pay the rents,
but it shall pay the property management fees, power bill and other
miscellaneous expenses.


4.2 After the expiry of the term of tenancy, Party A is entitled to lease the
room and Party B shall return it on schedule.


4.3 Under the same conditions, Party B enjoys the priority to extend the lease,
on the condition that Party B shall put forward written application to Party A 2
months prior to the expiry of the Contract. The lease conditions will be
determined through negotiation. In case that Party B intends not to extend the
lease, it shall propose to return the room 2 months prior to the expiry of the
Contract. The salesmen of Party A may show new clients around the room where
Party B now occupies, and Party B shall offer cooperation.


5. Rent


5.1 Definition of rent: the room rent and property management fees are called
rents collectively.


5.2 The room rent is RMB 2.7778/ m2/day, and the property management fee is RMB
0.70/ m2/day, the average monthly room rent is RMB 30,000 Yuan, and the average
monthly property management fee is RMB 7560 Yuan, therefore the monthly rent is
RMB 37,560 Yuan in total.


5.3 The initial rent shall be paid during the period from January 1, 2005 to
February 28, 2005.


5.4 Party B shall pay RMB 37,560 Yuan to Party A when concluding the Contract.


5.5 The rent shall be paid once a month and must be paid up before 5th of each
month (postponed in case of festivals or holidays). If Party B fails to pay the
rent when it is overdue, it shall pay a late fee at a rate of 3.6‰/ day against
the monthly rent; in the event that it is overdue for more than 30 days, Party A
is entitled to terminate the Contract and handle it according to Article 9.2 of
the Contract.


6. Deposit


6.1 Party B shall pay a lease deposit up to 2-month room rent and property
management fees to Party A (RMB 75120 Yuan in total) when concluding the
Contract; after the expiry of the Contract, if Party B will not extend the
lease, under the circumstance that Party B does not default any expenses and
remains every facilities in the room intact, Party A shall return all of the
deposits, if needed, the expenses needed may be deducted from the deposit
(without any interest)
 

--------------------------------------------------------------------------------




6.2 If Party B terminates the Lease Contract during the term of tenancy (not
including the situation that Party B purchases the leased area), the deposit
will not be refunded and will be handled according to Article 9.2.


7. Other expenses


7.1 Both Parties shall bear their own attorney fees, if necessary, both Parties
shall pay the taxes pertinent to the conclusion and registration of the Contract
according to the provisions of the government of the CPC.


7.2 All power bills and satellite TV fees incurred during the tenancy of the
lease shall be paid by Party B to the property Management Company or relevant
department of the state.


7.3 All problems due to the arrear or late payment of the expenses hereinbefore
shall be settled by Party B. Losses suffered by Party A for the arrear of Party
B shall be compensated by Party B.


8. Responsibilities of the Lessor


8.1 During the term of tenancy, Party A shall not withdraw the room without
justified reasons; in the event that Party A requires withdrawing the room prior
to the expiry of the Contract, Party A shall compensate all losses suffered by
Party B therefrom.


8.2 In the event that Party A transfer the lease right wholly or partly to any
third party, it can only implement it after acquiring the consent of Party B and
the Lease Contract will remain valid.


8.3 During the term of tenancy, Party A shall provide the invoice for room lease
in due time, otherwise, Party B is entitled not to pay the rent.


8.4 Party A shall notify Party B of any changes of its contact methods.


8.5 After the expiry of the tenancy term, and Party B pays off all expense, such
as the rent and property management fees, and returns the key of the room, Party
A shall return the deposits of Party B (interest free).


9. Responsibilities of Lessee


9.1 Party B shall pay rents, deposits and various expenses (see Article 7 for
detail) as provided in Article 5, 6 and 7 of the Contract. In case of any
arrear, it will be deemed as default.


9.2 If Party B terminates the lease during the term of tenancy, upon the written
consent of Party A, both Parties shall conclude an agreement on the termination
of the Contract. Party B shall pay off all expenses including the rents, but the
deposits paid will not be refunded; if Party B withdraws the lease privately
without acquiring the consent of Party A, the deposits paid by Party B will not
be returned. Besides, Party B shall compensate all economic losses of Party A
due to its withdrawal.


9.3 During the term of tenancy, Party B shall not sublease the room it rents,
and the sublease without permission is invalid and will be deemed as a breach to
the Contract.


9.4 Party B shall cherish the room and facilities. Part B shall compensate for
all damages caused by improper use.


9.5 Party B can only decorate or layout the room leased upon the consent of
Party A, or the Management Company and relevant departments; Party B shall bear
all expenses and losses for the changes or damages to the facilities and
structure of the leased property due to the decoration of Party B. Decoration of
Party B shall be carried out according to the Rules for Decoration.


9.6 After the expiry of the term of tenancy, in case that both Parties have not
extended the lease contract, Party B shall return the room on schedule, in case
that Party B fails to return the leased room , besides requiring Party B to move
out within time limit and supplementing rents during the occupancy period, Party
A is entitled to collect defaults at 30% of the monthly rent.
 

--------------------------------------------------------------------------------




10. Waiver


Party A understands that it shall not be deemed as Party A waives the right of
investigation when the breach of contract happens and the rent is accepted. The
fact that Party A waives any right stipulated in various articles of the Lease
Contract can only be evidenced by the written signature of Party A. The fact
that the amount of rent or other payments made by Party B does not come up to
the amount prescribed in the Lease Contract or Party A accepts the short rent or
other payments shall not be deemed that Party A agrees Party B to pay in short.
The fact that Party A accepts the payment in short will not affect its rights of
claiming the arrear rent, or adopting other measures prescribed in the Lease
Contract or laws.


11. Force majeure


11.1 During the contract term, in case that it is due to the force majeure, such
as tycoon, earthquake, storm, fire, war and coup, that incurs the losses of one
Party or makes the contract cannot be implemented and terminated, neither party
to the contract bears any responsibility.


11.2 In the event that the leased room is seriously damaged due to fire or other
reasons, and Party A decides not to repair or push over the damaged room, Party
A shall notify Party B of his decision in writing within 90 days after the
happening of such disasters, and the lease contract will be terminated after the
notice is sent out. Party B shall move out of the leased room immediately. Party
A will not pay any compensation, and is exempted from the rent as of the date of
damage; if Party A decides to repair the leased room, he will resume the
collection of rent as of the date when the repair is complete.


12. Dispute resolution


The Lease Contract follows the laws of CPC, and is subject to the jurisdiction
of Chinese laws, as well as shall be explained according to Chinese laws. In
case that no agreement is reached for the disputes arising from the Lease
Contract through negotiation, any party to the contract may put forward
litigation application to the People’s Court where E-wing Center is located.


13. Miscellaneous


13.1 Party A and Party B may conclude supplementary agreement for matters
uncovered in the Contract through amicable negotiations. The supplementary
agreement will constitute the attachment of the Contract, and is of equal legal
force as the Contract.


13.2 The Contract will come into force as of the date signed and sealed by both
parties. The contract is made in duplicate with each party holding one.


13.3 The Contract and its attachment are in Chinese and the Chinese version
shall prevail.


14. Attachment


Plain Position of the storey of Beijing E-wing Center leased by Party B
(highlight by the shadow)


Party A
Party B:
Legal Representative:
Legal Representative:
Date: November 25, 2004
Date: November 25, 2004
4-004
No.: 0019360

 

--------------------------------------------------------------------------------

